DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species II (claims 1-21) in the reply filed on 11/08//2022 is acknowledged.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 3 recites the limitation "protecting layer" (emphasis added) in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “protecting layer” (as recited in line 3) is:
“protecting substrate” (emphasis added).

Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, 14-16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUN et al. (U.S 2021/0191201 A1).
    	   
As to claim 1, SUN et al. disclose in Figs. 2-3A an organic light emitting diode display device, comprising: 
a display panel including an array substrate (“second substrate” 200) configured to display an image (Fig. 2, para. [0045]), [0058]), a face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) under the array substrate (“second substrate” 200) (Fig. 2, para. [0055], [0059]), and a protecting substrate (“first substrate” 100) under the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) (Fig. 2, para.  [0046]-[0047]), wherein the array substrate (“second substrate” 200) generates heat, and the generated heat is transferred from the array substrate (“second substrate” 200) to the protecting substrate (“first substrate” 100) via the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) to be radiated by the protecting substrate (“first substrate” 100) {since the array substrate 200 and the protecting substrate 100 are coupled together, the generated heat from the array substrate 200 is capable of transferring to the protecting substrate 100 through the face sealing metal layer (inner portion of 80) in Fig. 2}; and a printed circuit board (60) under the protecting substrate (“first substrate” 100) (Fig. 3A, para. [0046], [0054], [0055]), wherein an end portion of the array substrate (“second substrate” 200), an end portion of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) and an end portion of the protecting substrate (“first substrate” 100) form a stepped structure (see Fig. 2).
As to claim 2, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein the end portion of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) is disposed between the end portion of the array substrate (“second substrate” 200) and the end portion of the protecting substrate (“first substrate” 100) in the stepped structure (see Fig. 2).
As to claim 3, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein an entire front surface (top surface) of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) overlaps and is covered with the array substrate (“second substrate” 200) (see Fig. 2), and a surface (top/bottom) of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) and a surface (top/bottom) of the protecting substrate (“first substrate” 100) are entirely parallel to each other (see Fig. 2).  
As to claim 6, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein a thickness of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) is less than each of a thickness of the array substrate (“second substrate” 200) and a thickness of the protecting substrate (“first substrate” 100) (see Fig. 2). 
As to claim 7, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein the printed circuit board (60) generates a plurality of control signals (“signal lines”, para. [0054]) and an image data, and transmits the plurality of control signals (“signal lines”, para. [0054]) and the image data to an integrated circuit (“chip”, para. [0042], [0054], [0056]), and wherein the integrated circuit (“chip”, para. [0042], [0054], [0056]) generates a gate signal (para. [0067]) and a data signal (“data signal input”/“data signal line”, para. [0054], [0067]) using the plurality of control signals (“signal lines”, para. [0054]) and the image data, and transmits the gate signal (para. [0067]) and the data signal (“data signal input”/“data signal line”, para. [0054], [0067]) to the display panel (Fig. 2) (Figs. 2-3A, para. [0042], [0054], [0056], [0067]).  
As to claim 8, as applied to claims 1 and 7 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein the array substrate (“second substrate” 200) includes a switching thin film transistor (“TFT”, para. [0046]), a driving thin film transistor (“gate driver”, para. [0042]) connected to the switching thin film transistor (“TFT”, para. [0046]), and a light emitting diode (“OLED”, para. [0041]) connected to the driving thin film transistor (“gate driver”, para. [0042]) (Figs. 2-3A, para. [0041], [0042], [0046]).   
As to claim 9, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the limitation wherein the printed circuit board (60) is disposed within an area of a rear surface of the protecting substrate (“first substrate” 100) (Fig. 3A).   
As to claim 10, as applied to claim 1 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the device further comprising a polarizing plate (“planarization layer” 22) on a surface of the array substrate (“second substrate” 200), and having a size greater than a size of the array substrate (“second substrate” 200) (Fig. 4).   
As to claim 11, as applied to claims 1 and 10 above, SUN et al. disclose in Figs. 2-3A all claimed limitations including the device further comprising a side sealing layer (“conductive adhesive” 80, Fig. 9) adhering to the array substrate (“second substrate” 200) and the polarizing plate (“polarizers”, para. [0086]) (Fig. 9, para. [0088]), wherein the side sealing layer (“conductive adhesive” 80, Fig. 9)  adheres to the array substrate (“second substrate” 200) only at a side surface of the array substrate (“second substrate” 200) (Fig. 9).   
As to claim 12, SUN et al. disclose in Figs. 2-4 an organic light emitting diode display device, comprising: a display panel including an array substrate (“second substrate” 200) configured to display an image (Fig. 2, para. [0045]), [0058]), a first adhesive layer (“sealant” 40) attached to the array substrate (“second substrate” 200) (Fig. 4, para. [0060]), a face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) attached to the array substrate (“second substrate” 200) and disposed entirely within an area of one surface of the array substrate (“second substrate” 200) (Fig. 2, para. [0055], [0059]), and a protecting substrate (“first substrate” 100) attached to the array substrate (“second substrate” 200) through the first adhesive layer (“sealant” 40) (Fig. 4, para. [0060]); and a printed circuit board (60) attached to the protecting substrate (“first substrate” 100), and disposed within an area of one surface of the protecting substrate (“first substrate” 100) (Fig. 3A, para. [0046], [0054], [0055]), wherein heat generated from the array substrate (“second substrate” 200) is transferred to the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) {since the array substrate 200 and the face sealing metal layer (inner portion of 80) are coupled together, the generated heat from the array substrate 200 is capable of transferring to the face sealing metal layer (inner portion of 80) in Figs. 2, 4}.
As to claim 14, as applied to claim 12 above, SUN et al. disclose in Figs. 2-4 all claimed limitations including the device further comprising a side sealing layer (“conductive adhesive” 80, Fig. 9) covering a side surface of the array substrate (“second substrate” 200) (Fig. 9, para. [0088]), wherein the first adhesive layer (“sealant” 40) does not overlap with the side sealing layer (“conductive adhesive” 80, Fig. 9) and an edge portion of the array substrate (“second substrate” 200) (Figs. 4 and 9).
As to claim 15, as applied to claim 12 above, SUN et al. disclose in Figs. 2-4 all claimed limitations including the device further comprising a side sealing layer (“conductive adhesive” 80, Fig. 9) covering a side surface of the array substrate (“second substrate” 200) (Fig. 9, para. [0088]), wherein the side surface of the array substrate (“second substrate” 200) covered by the side sealing layer (“conductive adhesive” 80, Fig. 9), a side surface of the first adhesive layer (“sealant” 40) and a side surface of the protecting substrate (“first substrate” 100) form a progressively inwardly stepped structure (see Fig. 4, para. [0060]). 
As to claim 16, as applied to claim 12 above, SUN et al. disclose in Figs. 2-4 all claimed limitations including the limitation wherein a thickness of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) is less than at least one of a thickness of the array substrate (“second substrate” 200) and a thickness of the protecting substrate (“first substrate” 100) (see Fig. 2).  
As to claim 20, as applied to claim 12 above, SUN et al. disclose in Figs. 2-4 all claimed limitations including the limitation wherein an area size of the first adhesive layer (“sealant” 40) is the same as or less than an area size of the face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) (see Fig. 4).  
As to claim 21, SUN et al. disclose in Figs. 2-4 an organic light emitting diode display device, comprising: a display panel including an array substrate (“second substrate” 200, Figs. 2-4) configured to display an image (Fig. 2, para. [0045], [0058]); a back cover (see a bottom cover that covers a device in Fig. 9) on the display panel (having substrate 200) (see Fig. 9); intervening layers (comprising “planarization layer” 22, “black matrix” 42, “sealant” 40, & “conductive adhesive” 80, Fig. 4) interposed between the display panel (having substrate 200) and the back cover (see a bottom cover that covers a device in Fig. 9) (Figs. 4 & 9, para. [0055], [0060] [0080]), wherein the intervening layers (comprising “planarization layer” 22, “black matrix” 42, “ sealant” 40, & “conductive adhesive” 80, Fig. 4) include at least one from a group including an inner plate (“planarization layer” 22) disposed on the display panel (having substrate 200), a first adhesive layer (“sealant” 40) attached to the array substrate (“second substrate” 200), a face sealing metal layer (see an inner portion of “conductive adhesive” 80 between “sections” 30 in Fig. 2) attached to the array substrate (“second substrate” 200) and disposed entirely within an area of one surface of the array substrate (“second substrate” 200) (Figs. 2, 4, para. [0055], [0059]-[0060]), a protecting substrate (“first substrate” 100) attached to the array substrate (“second substrate” 200) through the first adhesive layer (“sealant” 40) (Fig. 4, para. [0060]), and an integrated layer of at least two layers (“planarization layer” 22, “black matrix” 42) from the group (Fig. 4, para. [0082]); and a printed circuit board (60) attached to the intervening layers (comprising “planarization layer” 22, “black matrix” 42, “ sealant” 40, & “conductive adhesive” 80, Fig. 4) (Fig. 3A, para. [0046], [0054], [0055]), wherein heat generated from the array substrate (“second substrate” 200) is transferred to the intervening layers (comprising “planarization layer” 22, “black matrix” 42, “sealant” 40, & “conductive adhesive” 80, Fig. 4) {since the array substrate 200 and the intervening layers (22, 42, 40, 80) are all coupled together, the generated heat from the array substrate 200 is capable of transferring to the intervening layers (22, 42, 40, 80) in Figs. 2-4}.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,985,345. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 12-14 and 17-19 of the present invention are recited within claims 1-10 of U.S. Patent No. 10,985,345.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TADA (U.S 2015/0303219 A1).

                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        November 28, 2022